internal_revenue_service department of the treasury index nos washington dc peron to contact u telephone number refer reply to d cc dom it a plr ate oct ein attn dear this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above- named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes to a taxable_year ending september effective for the tax_year beginning date the taxpayer is currently employing a tax_year ending september having made an election under sec_444 of the code to have a tax_year other than a required tax_year but wishes to demonstrate a natural_business_year ending on this date considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer has requested that the form_1128 be the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending september was due on or before date taxpayer intended to make the change in a proper and timely manner but that due to an error or misunderstanding the form was not timely filed the late filing was not due to any lack of due diligence or prompt action on the part of the taxpayer information furnished indicates that the the information furnished also shows that sec_1 b of the income_tax regulations provides that in order to secure the commissioner’s consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before the 15th day of the second calendar month following the close of the short_period sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 be granted when the taxpayer provides evidence to establish that requests for relief subject_to sec_301_9100-3 will the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government period that are filed more than days beyond the due_date of form_1128 are granted only in unusual and compelling circumstances requests for relief involving a change in accounting based on the facts and information submitted and the representations made we have determined that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer’s late filed form_1128 requesting permission to change to a tax_year ending september effective for the tax_year beginning date is considered timely filed pursuant to revproc_93_23 1993_1_cb_538 a user_fee is the user_fee will be we will begin processing required in order to process the form_1128 requested in a separate correspondence the taxpayer's application after the user_fee is submitted the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling information representations and other data may be required as part of an examination process verification of the factual this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of specifically no opinion is expressed as to whether the taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 or effects resulting from the instant transaction in accordance with a power_of_attorney currently on file with this office a copy of this letter_ruling is being sent to the taxpayer’s authorized representative this ruling is directed only to the taxpayer that requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes wn by irwin a leib deputy assistant chief_counsel
